Citation Nr: 0509224	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-01 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the 
penis.


REPRESENTATION

Appellant represented by:	Dwight C. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1984 to 
October 1987, and from August 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.

This claim was remanded in a July 2003 action by the Board in 
order that additional VA records be obtained, and in order 
for the veteran to be afforded a VA examination to resolve 
conflicting medical opinions regarding the etiology of his 
skin disorder of the penis.  Service connection was 
previously granted for residuals of a circumcision with a 
skin graft and penile pain.  Consequently, the issue now 
before the Board must be taken to mean skin disorder of the 
penis other than what has already been service connected.  
References to a skin disorder in the decision below is 
limited to disability not previously service connected.


FINDING OF FACT

The veteran's skin disorder of the penis is not attributable 
to his period of active military service or to service-
connected disability.


CONCLUSION OF LAW

The veteran does not have a skin disorder of the penis that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In the instant case, the veteran's service medical records 
(SMRs) show that in February 1991, he underwent a 
circumcision.  The records reflect that following the 
operation the veteran developed a blister around the mid-
penile shaft.  Over the next two weeks, the blister 
progressively worsened, and in March 1991, the veteran 
underwent a wound debridement and split thickness skin 
grafting.  The final diagnosis was full thickness skin loss 
of mid-penile shaft.  

The veteran's SMRs also include a Medical Board report, dated 
in July 1992.  In the report, it was noted that following the 
veteran's circumcision with follow-up skin graft, he had had 
"constant penile pain."  According to the report, the 
veteran was diagnosed with chronic penile pain, status-post 
circumcision/skin graft, and it was the Medical Board's 
recommendation that because the veteran did not meet 
retention standards, he should be evaluated by a Physical 
Evaluation Board.  The veteran's SMRs reflect that he was 
subsequently discharged in November 1992.  

By an August 1993 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the post-
operative residuals of a circumcision with skin graft and 
genital pain.  

The report of a May 1995 VA examination shows no psoriasis or 
psoriasis-like symptoms, and no pain.  This examiner noted 
only the veteran's history, and that palpation did not reveal 
sensory deficits.  The examiner summarized that the veteran 
was one who had had an infected circumcision and subsequently 
required a skin graft.  A July 1996 treatment note from the 
VA Medical Center (VAMC) in Columbia, South Carolina shows 
the veteran complained of pain related to his in-service 
circumcision and skin graft.  A treatment note dated in 
August 1996 noted healing lesions on the glans.  Following 
examination and a biopsy in November 1997, the veteran was 
diagnosed with psoriasis of the penis.  

In May 2001, the veteran underwent a VA skin examination.  At 
that time, he gave a history of his circumcision and 
subsequent skin graft.  The examiner noted that in 1995, the 
veteran developed a penile lesion of the glans which was 
later diagnosed as psoriasis.  The May 2001 examining 
physician diagnosed the veteran with psoriasis of the penis.  
The examiner stated that he did not believe that the 
veteran's psoriasis of the penis was related to the 
circumcision itself or to the skin grafting which followed.  
According to the examiner, the psoriatic lesions were not at 
the same location as the skin graft.  

A VA scars examination was conducted in February 2002.  At 
that time, the veteran again gave a history of his 
circumcision and subsequent skin graft.  It was reported that 
the veteran was diagnosed with psoriasis of the penis in 1995 
at the VA Medical Center (VAMC) in Columbia, South Carolina, 
and that a biopsy performed in November 1997 was interpreted 
as showing a superficial perivascular dermatitis which was 
psoriasiform.  The examining physician diagnosed the veteran 
with psoriasiform eruption of the glans.  The examiner stated 
that he did not detect any relationship between the veteran's 
surgery and his skin eruption.  

In May 2002, the RO received a medical statement from private 
physician L.J., M.D.  Dr. L.J. indicated that he had 
initially seen the veteran on May 14, 2002, with a history of 
psoriasis on the glans penis.  Dr. L.J. stated that the 
veteran gave a history of having had a circumcision in the 
early 1990's and a secondary infection which resulted in a 
skin graft to the shaft of the penis.  According to Dr. L.J., 
upon physical examination, there was a scarred area 
consistent with the veteran's history.  Dr. L.J. noted that 
the veteran also described a great deal of burning and 
stinging, particularly when water hit the penis where the 
psoriasis was located.  Dr. L.J. reported that he wanted the 
veteran to stop therapy for the psoriasis and see what would 
happen.  According to Dr. L.J., the veteran came back to his 
office on May 20, 2002, with a flare of red, scaly plaques on 
the glans penis which were very consistent with psoriasis.  
Dr. L.J. indicated that it was his opinion that the veteran 
had psoriasis and that there was definitely a temporal 
relationship between that and his circumcision and grafting.  
Dr. L.J. further opined that psoriasis could be brought out 
by stress and aggravated by stress, but he noted that how 
that related to the veteran's burning and stinging was not 
clear.  

A January 2003 hearing was conducted at the RO before the 
undersigned Board member.  At that time, the veteran 
testified that he was currently receiving treatment for his 
psoriasis from the VA and private physicians Dr. L.J., and a 
Dr. M.K.  The veteran stated that he developed symptoms of 
his psoriasis right after his circumcision.  He reported that 
due to his psoriasis he had intimacy problems, and that those 
problems had caused him to become depressed.  According to 
the veteran, his psoriasis caused him to feel stressed, which 
aggravated his condition.  

Of record is a letter from Dr. M.K. reporting the findings of 
a neurological examination which concluded that the veteran 
had multiple symptoms of pain in the penis as well as the 
left buttock and lower back region, all of unclear etiology.  
Dr. M.K. expressed no opinion regarding the etiology of the 
veteran's psoriasis of the penis.

As noted above, the Board remanded the case so that the 
veteran could be afforded a VA examination to resolve 
conflicting medical opinions noted above.  The examination 
was conducted in August 2004 at the VAMC Columbia.  The 
examiner noted that the veteran's file was reviewed.  He 
noted the opinions expressed in the reports of the May 2001 
VA skin examination which specifically found no relationship 
between the veteran's circumcision and skin grafting and his 
current glans penile psoriasis.  The examiner also 
acknowledged the May 2004 letter from Dr. L.J. in which he 
opined that there was a temporal relationship between the 
veteran's glans penile psoriasis and his circumcision and 
grafting.

The examiner reported that the veteran contended that the 
onset of his psoriasis was in June or July of 1993, though 
the examiner noted that the veteran had told other physicians 
that the onset was in 1996.  The veteran reported that he 
could no longer continue his job as a truck driver because of 
this condition, stating that the vibration in the truck which 
he drives, and the discomfort of getting in and out of the 
truck, are problems.  The examiner found these comments to be 
difficult to reconcile with the veteran's condition.  The 
veteran also averred that his psoriasis interfered with 
urination, though the examiner found on examination that this 
did not appear to be a significant problem.  The examiner 
found plausible the veteran's claim that his psoriasis of the 
penis interfered with his sexual relationship.

On examination, the examiner found a one-centimeter indurated 
plaque localized on the right aspect of the glans penis.  The 
examiner's diagnosis was psoriasis of the glans penis.  The 
examiner opined that it was less likely than not that the 
veteran's psoriasis of the glans penis was caused or made 
worse by the veteran's service-connected post-operative 
residuals of circumcision, or his service-connected 
depression.  The examiner found no evidence that the onset of 
the psoriasis was temporally related to the circumcision and 
skin grafting, and noted that the location of the psoriasis 
on the glans was different than the location of the operative 
wound, infection, and grafting.  The examiner also said that 
to state that the veteran's depression caused or made worse 
the psoriasis would be mere speculation.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In addition, a disability may 
be service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, there is medical evidence of a current skin disability, 
psoriasis of the penis.  However, there is no evidence of an 
in-service occurrence of psoriasis of the penis, and the 
preponderance of the medical evidence is that there is no 
nexus between the veteran's psoriasis of the penis and his 
service-connected post-operative residuals of circumcision, 
or his service-connected depression.

At his January 2003 hearing, the veteran asserted that he 
developed symptoms of his psoriasis right after his 
circumcision.  The medical records do not support this 
contention.  The medical records show that the veteran 
developed a blister around the mid-penile shaft following the 
circumcision, and that it progressively worsened, resulting 
in the veteran having to undergo a wound debridement and 
split thickness skin grafting.  That blister was mid-shaft, 
and not near the site of the veteran's psoriasis on the 
glans.  Further, nowhere in the record is the post-operative 
blister described as being psoriasiform.  

The veteran told his August 2004 VA medical examiner that his 
psoriasis began in June or July of 1993.  However, a May 1995 
VA examination revealed no psoriasis or psoriasis-like 
symptoms, and no pain.  This examiner noted only the 
veteran's history, and that palpation did not reveal sensory 
deficits.  The examiner concluded only with the comment that 
the veteran was one who had had an infected circumcision and 
subsequently required a skin graft.  A July 1996 treatment 
note from VAMC Columbia noted the veteran complained of pain 
related to his in-service circumcision and skin graft.  A 
treatment note dated in August 1996 noted healing lesions on 
the glans.  Following examination and a biopsy in November 
1997, the veteran was diagnosed with psoriasis of the penis.  

The Board notes the contention of the veteran's private 
physician, Dr. L.J., that there is a temporal relationship 
between the veteran's psoriasis and his circumcision and 
grafting.  Dr. L.J. did not cite any authoritative source for 
his opinion.  In support of his opinion, Dr. L.J. only states 
that psoriasis can be brought out by stress and aggravated by 
stress.  Put another way, Dr. L.J. asserts that stress could 
have brought about or aggravated the veteran's psoriasis, but 
in so saying he does not establish a nexus between the 
veteran's psoriasis and his circumcision and grafting.  
Further, he did not explain how the veteran's psoriasis, 
located on the right aspect of the glans penis, is related to 
the circumcision and mid-shaft grafting, given that the 
veteran's post-operative infection was at mid-shaft, and not 
near the glans.  Finally, there is no indication that Dr. 
L.J. had access to the veteran's complete medical record to 
assist him in forming his opinion.  In other words, Dr. 
L.J.'s opinion regarding a temporal relationship appears to 
be based on an inaccurate factual premise.

The Board attributes greater evidentiary weight to the 
findings of the several VA examiners who had access to the 
veteran's complete medical record, and whose opinions are 
consistent with the medical evidence and with each other.  
The May 2001 VA examiner stated that he did not believe that 
the veteran's psoriasis of the penis was related to the 
circumcision itself or to the skin grafting which followed, 
and noted that the psoriasis lesions were not at the same 
location as the skin graft.  The VA examiner who conducted 
the scars examination in February 2002 stated that he did not 
detect any relationship between the veteran's surgery and his 
skin eruption.  The August 2004 VA examiner opined that it 
was less likely than not that the veteran's psoriasis of the 
glans penis was caused or made worse by the veteran's 
service-connected post-operative residuals of circumcision, 
or his service-connected depression.  Noting that the 
location of the psoriasis on the glans is different than the 
location of the operative wound, infection, and grafting, the 
examiner found no evidence that the onset of the psoriasis 
was temporally related to the circumcision and skin grafting.  

Aside from the opinion of Dr. L.J., discussed above, the only 
other evidence of record supportive of the veteran's claim 
that his psoriasis is related to his service-connected post-
operative residuals of circumcision consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
psoriasis, he is not competent to provide medical opinion as 
to its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO obtained 
and incorporated into the record the VA and private treatment 
records discussed above.  Also as noted above, the veteran 
was afforded a hearing and several medical examinations that 
resulted in medical opinion evidence.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to service connection for a skin disorder of the 
penis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


